LICENSE AGREEMENT
 
This LICENSE AGREEMENT (the “License Agreement”) is entered into on April 22,
2013 (the “Effective Date”) by and between is by and between (1) Cyberfone
Systems, LLC, a limited liability company organized under the laws of Texas,
having offices at 2331 Mill Road, Suite 100, Alexandria, VA 22314 (“Cyberfone”
or “Licensor”) and TechDev Holdings, LLC, a limited liability company organized
under the laws of Texas, having offices at 719 West Front Street, Suite 242,
Tyler, TX 75702 (“TechDev”) and The Spangenberg Family Foundation for the
Benefit of Children’s Healthcare and Education, a 501(c)(3) charitable
organization organized under the laws of Texas, having offices at 2515 McKinney
Avenue, Suite 1000-B, Dallas, Texas 75201 (“SFF;” TechDev and SFF are
collectively referred to herein as “Licensees” or individually as a “Licensee”).
Each of Licensor and the Licensees are also referred to in this Agreement each
as a “Party” and collectively as the “Parties.”
 
 
1.
BACKGROUND

 
 
1.1.
Pursuant to that certain Merger Agreement by and between Cyberfone, TechDev,
SFF, Marathon Patent Group, Inc. (“Marathon”) and Cyberfone Acquisition Corp.
(“CAC;” together with Marathon, the “Purchaser”) dated April 22, 2013 (the
“Merger Agreement”), Purchaser acquired by way of merger 100% of the Interests
(as defined in the Merger Agreement) of Cyberfone from the Licensees including,
inter alia, the Licensed Patents (as defined below) and the associated rights
related thereto.  Any capitalized terms not defined herein shall have the
definitions ascribed to them in the Merger Agreement.

 
 
1.2.
As part of the terms of the Merger, and as additional valuable consideration
thereunder, the Licensees have asked to receive the license back provided by
this License Agreement and Licensor has agreed to grant to each Licensee a
non-exclusive license under the Licensed Patents in accordance with the terms
and conditions set forth herein.

 
 
2.
DEFINITIONS

 
 
2.1.
“Affiliate” means, with respect to any Party, any Person in any country that
controls, is controlled by or is under common control with such Person. The term
“control” means ownership, directly or indirectly, of fifty percent (50%) or
more of the voting equity of such Person or, in the case of a non-corporate
Person, equivalent interests.

 
 
2.2.
“Entity” means any corporation, partnership, limited liability company,
association, joint stock company, trust, joint venture, unincorporated
organization, governmental entity (or any department, agency, or political
subdivision thereof) or any other legal entity.

 
 
2.3.
“Licensed Patents” means each and all of the patents and patent applications
listed on Exhibit A hereto, all reissues, reexaminations, extensions,
continuations, continuations in part, continuing prosecution applications,
supplementary protection certificates and term restoration, provisional
applications and divisions of such patents, and any patents or patent
applications which correspond to or claim priority to any of the foregoing, and
all foreign counterparts of the foregoing, owned by Licensor.

 
 
2.4.
“Licensed Products” means with respect to each Licensee, any products or
services designed, made, and sold by Licensee and Licensee’s Affiliates which
incorporate subject matter claimed or protected by the Patents.

 
 
2.5.
“Person” means any individual or Entity.

 
 
 

--------------------------------------------------------------------------------

 
 
 
2.6.
“Third Party” means any Person other than a Party to this Agreement or its
Affiliates.

 
 
3.
GRANT OF LICENSE

 
 
3.1.
Licensor hereby grants to each Licensee and each Licensee’s Affiliates a
royalty-free, paid-up, irrevocable, perpetual, non-exclusive, non-divisible,
non-transferable, without the right to sublicense, worldwide right and license
under the Licensed Patents to make, have made, use, have used, sell, have sold,
offer for sale, import, export and otherwise distribute, commercially exploit or
have distributed Licensed Products in all fields (the “License”). No Licensee
nor any of its Affiliates will become a foundry for any Third Party or otherwise
act with the intent to provide any Third Party the benefit of the rights under
the License. The License, as to any Affiliate of Licensee, will terminate as to
such Affiliate if and when such Affiliate ceases to meet the requirements of
being an Affiliate of a Licensee.

 
 
3.2.
The License may be passed through to each Licensee and its Affiliates’
respective purchasers, sellers, importers, distributors or users of a Licensed
Product.  The License may also be passed through to sellers, importers,
distributors or users of a Licensed Product as incorporated into an integrated
system (a “Combo Product”), but only as required to the extent that the
manufacture, sale, offering to sell, import, use or other disposal of the
Licensed Product within the Combo Product would infringe (including without
limitation any forms of indirect infringement) one or more of the Licensed
Patents as a result solely of the Licensed Product in the Combo Product;
provided that if the Licensed Product is not cited as an essential element of
the infringement contention with respect to the Combo Product, the Combo Product
will not be deemed to be licensed hereunder. Any Combo Product that is found to
be not licensed under this provision will not, in and of itself, be a basis to
terminate the license under the last sentence of Section 3.1.

 
 
4.
TERM OF AGREEMENT

 
Unless otherwise terminated by operation of law or by acts of the Parties in
accordance with the provisions of this Agreement, this Agreement shall be in
force from the Effective Date and shall remain in effect until the earlier of
the expiration of the last-to-expire Licensed Patent.


 
5.
ASSIGNMENT

 
 
5.1.
Limitations on Assignment.  Except as expressly permitted in this Section,
neither Party, including any of its Affiliates, may grant or assign any rights
or delegate any duties under this Agreement to any Third Party (including by way
of a “change in control”) without the prior written consent of the other.

 
 
5.2.
Permitted Assignment by Licensee.  Notwithstanding the foregoing of Section 5.1,
a Licensee shall be permitted to sell, assign or otherwise transfer its rights
under this License Agreement without Licensor’s consent to (i) an Affiliate; or
(ii) in the event a Licensee sells, merges, conveys or otherwise transfers all
or substantially all of its equity or assets or all or substantially all of such
Licensee’s business assets related to the Licensed Patents to a Third Party
acquirer (a “Sale Transaction” and an “Acquirer,” respectively), such Licensee
shall be entitled to assign its rights hereunder to such Acquirer; provided (i)
the Acquirer is not a party to a patent assertion claim or infringement action
or suit involving one or more of the Licensed Patents prior to the Sale
Transaction and (ii) the use by the Acquirer of the License (a) will be limited
to the terms thereof, (b) shall apply strictly to Licensed Products or Combo
Products in existence or directly derived from Licensed Products or Combo
Product in existence (for example, and without limitation, a rebranded Licensed
Product or Combo Product or a new version, upgrade or update of an
existing  Licensed Product or Combo Product) on the date of the Sale Transaction
and (c) in no event will extend to any other products, processes or services of
the Acquirer or its Affiliates.  No Licensee shall assign or otherwise transfer
any right hereunder to any other party unless (x) such sale or assignment is
subject to all of the terms and conditions of this License Agreement and (y)
such other party executes an agreement agreeing to be bound by all of the terms
and conditions of this License Agreement with respect to the rights being
transferred or assigned.

 
 
2

--------------------------------------------------------------------------------

 
 
 
5.3.
Permitted Assignment by Licensor.  Notwithstanding the foregoing of Section 5.1,
Licensor shall be permitted to sell, assign or otherwise transfer its rights
under this License Agreement without consent of the Licensees to (i) an
Affiliate; or (ii) a Third Party; provided that such Third Party executes an
agreement agreeing that all of the licenses, releases and covenants of Licensor
contained herein shall run with the rights being sold, assigned or transferred
and shall be binding on any successors-in-interest, transferees, or assigns
thereof.

 
 
5.4.
Unpermitted Assignment Void.  Any attempted transfer, license, assignment, or
grant in contravention of this Section 5 shall be null and void.  This License
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the Parties and their permitted successors and assigns.

 
6.
BANKRUPTCY; COVENANT NOT TO SUE



 
6.1.
The Parties hereby agree that this License Agreement includes licenses of
intellectual property for the purposes of § 365(n) of the U.S. Bankruptcy Code
and in the event of a petition in bankruptcy or insolvency, or upon or after any
adjudication that Licensor is bankrupt or insolvent, or upon or after the filing
by Licensor of any petition or answer seeking judicial reorganization,
readjustment or arrangement of the business of Licensor under any law relating
to bankruptcy or insolvency, or upon or after the appointment of a receiver for
all or substantially all of the property of Licensor, in accordance with all
applicable bankruptcy laws, the License hereby granted shall be maintained and
be in effect, consistent with the terms and conditions set forth herein.

 
 
 
6.2.
Licensor on behalf of itself and its Affiliates covenants not to sue on the
basis of infringement of the Licensed Patents: (i) a Licensee or a Licensee’s
Affiliates, with respect to Licensed Products or Combo Products nor (ii) any
third party making, having made, using, importing, exporting, distributing,
selling, offerring for sale, developing or advertising the Licensed Products or
Combo Products on behalf of a Licensee or its Affiliates, solely with respect to
making, having made, using, importing, exporting, distributing, selling,
offering for sale, developing or advertising Licensed Products and Combo
Products.

 
 
7.
MISCELLANEOUS

 
 
7.1.
Confidentiality of Terms.  Each Party shall keep the terms and existence of this
License Agreement confidential and will not now or hereafter divulge any of this
information to any Third Party except: (a) with the prior written consent of the
other Parties hereto; (b) to the extent necessary in order to perfect its rights
hereunder; (c) to its accountants, legal counsel, tax advisors, subject to
obligations of confidentiality/privilege at least as stringent as those
contained herein; (d) to a counterparty in connection with a merger,
acquisition, sale, financing or similar transaction, subject to obligations of
confidentiality at least as stringent as those contained herein; (e) for the
purposes of disclosure in connection with the Securities and Exchange Act of
1934, as amended, the Securities Act of 1933, as amended, and any other reports
filed with the Securities and Exchange Commission, or any other filings, reports
or disclosures that may be required under applicable laws or regulations; (f) as
may be compelled by law or legal process or as required during the course of
litigation; provided, however, that in the event of potential disclosure under
subsection (f), the disclosing Party will (i) use all legitimate and legal means
available to minimize the disclosure to Third Parties, including, without
limitation, seeking a protective order whenever appropriate or available and
(ii) provide the other Parties with at least ten (10) days’ prior written notice
of such disclosure.

 
 
3

--------------------------------------------------------------------------------

 
 
 
7.2.
No Third Party Rights. Nothing in this License Agreement is intended to confer
upon any Person, other than the Parties, their respective Affiliates and their
respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this License Agreement, except as expressly
provided in this License Agreement.

 
 
7.3.
Governing Law; Forum.  This License Agreement, its performance and
interpretation shall be governed by the substantive law of the State of Texas,
USA, exclusive of its choice of law rules.  The competent federal courts and
tribunals located in Marshall, Texas USA shall have sole and exclusive
jurisdiction in any dispute or controversy arising out of or relating to this
License Agreement.

 
 
7.4.
Notices.  All notices given hereunder will be given in writing, will refer to
this License Agreement and will be: (i) personally delivered, (ii) delivered
prepaid by an internationally recognized express courier service, or (iii) sent
postage prepaid registered or certified U.S. mail (return receipt requested) to
the address set forth below:

 
If to Licensees
TechDev Holdings, LLC
719 W. Front Street
Suite 244, Tyler
TX 75702
Attn:  Audrey Spangenberg
If to Licensor
Cyberfone Systems, LLC
2331 Mill Road, Suite 100
Alexandria, VA 22314
Attn: Doug Croxall
 
   

Notices are deemed given on (a) the date of receipt if delivered personally or
by express courier (or if delivery refused, the date of refusal), or (b) the
fifth (5th) calendar day after the date of posting if sent by US mail. Notice
given in any other manner will be deemed to have been given only if and when
received at the address of the Person to be notified.  Any Party may from time
to time change its address for notices under this License Agreement by giving
the other Parties written notice of such change in accordance with this Section.
 
 
7.5.
Relationship of Parties. The Parties are independent contractors and not
partners, joint venturers, or agents of the other. No Party assumes any
liability of or has any authority to bind, or control the activities of, the
others.

 
 
7.6.
Severability.  If any provision of this License Agreement is found to be invalid
or unenforceable, then the remainder of this License Agreement will have full
force and effect, and the invalid provision will be modified, or partially
enforced, to the maximum extent permitted to effectuate its original objective.

 
 
7.7.
Waiver.  Failure by any Party to enforce any term of this License Agreement will
not be deemed a waiver of future enforcement of that or any other term in this
License Agreement or any other agreement that may be in place between the
Parties.

 
 
4

--------------------------------------------------------------------------------

 
 
 
7.8.
Entire Agreement.  This License Agreement, including its exhibits, constitutes
the entire agreement between the Parties with respect to the subject matter
hereof, and merges and supersedes all prior and contemporaneous agreements,
understandings, negotiations and discussions.  None of the Parties will be bound
by any conditions, definitions, warranties, understandings, or representations
with respect to the subject matter hereof other than as expressly provided
herein. The section headings contained in this License Agreement are for
reference purposes only and will not affect in any way the meaning or
interpretation of this License Agreement. No oral explanation or oral
information by any Party hereto will alter the meaning or interpretation of this
License Agreement.  No amendments or modifications will be effective unless in
writing and signed by authorized representatives of the Parties.  The following
exhibit is attached hereto and incorporated herein: Exhibit A (entitled “The
Licensed Patents”).

 
 
7.9.
Counterparts; Electronic Signature.  This License Agreement may be executed in
counterparts, each of which will be deemed an original, and all of which
together constitute one and the same instrument. Each Party will execute and
deliver to the other Party a copy of this License Agreement bearing its original
signature. Prior to such execution and delivery, in order to expedite the
process of entering into this License Agreement, the Parties acknowledge that
Transmitted Copies of this Agreement will be deemed original
documents.  “Transmitted Copies” means copies that are reproduced or transmitted
via email of a .pdf file, photocopy, facsimile or other process of complete and
accurate reproduction and transmission.

 
In witness whereof, the Parties have caused this License Agreement to be
executed as of the Effective Date by their respective duly authorized
representatives.
 
TechDev Holdings, LLC
By:__________________________
Cyberfone Systems, LLC
By: _________________________
Name:
Name:
Title:
 
Title:
The Spangenberg Family Foundation for the
Benefit of Children’s Healthcare and Education
By:__________________________
 
Name:
 
Title:
 
     

 

5 

--------------------------------------------------------------------------------